Exhibit 10.56


SECOND AMENDED AND RESTATED PROMISSORY NOTE
$252,543,606.53                                 New York, New York
                                 December 12, 2018
FOR VALUE RECEIVED, REGO II BORROWER LLC, a Delaware limited liability company
(“Maker”), having an office c/o Alexander’s, Inc., 210 Route 4 East, Paramus,
New Jersey 07652, as maker, promises to pay to the order of BANK OF CHINA, NEW
YORK BRANCH (together with its successors and assigns, collectively, “Lender”)
the Principal Amount (as hereinafter defined), together with interest from the
date hereof and other fees, expenses and charges as provided in this Second
Amended and Restated Promissory Note (this “Note”).
This Note is intended to amend and restate in its entirety that certain
Consolidated, Amended and Restated Promissory Note, dated as of November 30,
2011 by Maker in favor of Lender (the “Existing Note”) which Existing Note is
now held by Lender.
1.DEFINED TERMS.
(a)    Capitalized terms used but not otherwise defined herein shall have the
respective meanings given thereto in that certain Amended and Restated Loan and
Security Agreement, dated as of the date hereof, by and between Maker and Lender
(the “Loan Agreement”), unless otherwise expressly provided herein. Any
reference in this Note or in any other Loan Document to any Loan Document shall
be deemed to include references to such documents as the same may hereafter be
amended, modified, supplemented, extended, consolidated, replaced and/or
restated from time to time (and, in the case of any note or other instrument, to
any instrument issued in substitution therefor). All references to sections
shall be deemed to be references to sections of this Note, unless otherwise
indicated.
2.    PAYMENT TERMS.
(a)    Maker agrees to pay to the order of the Lender Two Hundred Fifty Two
Million Five Hundred Forty Three Thousand Six Hundred Six and 53/100 Dollars
($252,543,606.53) (the “Principal Amount”) and interest on the Principal Amount
of this Note in accordance with this Note and the Loan Agreement. The Principal
Amount, all accrued and unpaid interest thereon and all other amounts due
hereunder and under the Mortgage and the other Loan Documents shall be due and
payable on the Maturity Date.
(b)    Interest on the outstanding principal balance of this Note shall accrue
at a floating rate per annum equal to the Applicable Interest Rate. After the
occurrence and during the continuance of an Event of Default, interest on the
then outstanding principal balance of this Note shall accrue at the Default Rate
in accordance with the provisions of Section 2.2.7 of the Loan Agreement.
(c)    On the date hereof, Maker shall pay to Lender, a payment of interest only
in respect of the Initial Interest Accrual Period.





--------------------------------------------------------------------------------





(d)    On each Payment Date during the term of the Loan, Maker shall pay to
Lender, a monthly payment equal to the amount required pursuant to this Note and
the Loan Agreement, to be applied by Lender, in accordance with this Note and
the Loan Agreement.
(e)    The then outstanding Principal Amount together with all accrued and upaid
interest thereon shall be due and payable on the Maturity Date.
(f)    Interest on the then outstanding Principal Amount shall be calculated by
multiplying (1) the actual number of days elapsed in the period for which the
calculation is being made, by (2) the daily rate, equal to the Applicable
Interest Rate, divided by three hundred sixty (360), by (3) the Principal
Amount.
(g)    All payments made by Maker hereunder or under any of the Loan Documents
shall be made on or before 2:00 p.m. New York City time. Any payments received
after such time shall be credited to the next following Business Day.
(h)    All amounts advanced by Lender pursuant to the Loan Documents, other than
the Principal Amount, or other charges provided in the Loan Documents, shall be
due and payable as provided in the Loan Documents. In the event any such advance
or charge is not paid by Maker within the time set forth in the applicable Loan
Document for such payment (taking into account any applicable notice and grace
periods), Lender may, at its option, first apply any payments received
thereafter under this Note to repay such advances, together with any interest
that may be due and payable thereon, or other charges as provided in the Loan
Documents, and the balance, if any, shall be applied in payment of any
installment of interest or principal then due and payable.
(i)    Amounts due on this Note shall be payable, without any counterclaim,
setoff or deduction whatsoever, at the office of the Lender or its agent or
designee at the address set forth on the first page of this Note or at such
other place as Lender or its agent or designee may from time to time designate
in a written notice given in accordance with the notice requirements of the Loan
Agreement.
(j)    All amounts due under this Note, including, without limitation, interest
and the Principal Amount, shall be due and payable in lawful money of the United
States.
(k)    To the extent that Maker makes a payment or Lender receives any payment
or proceeds for Maker’s benefit, which are subsequently invalidated, declared to
be fraudulent or preferential, set aside or required to be repaid to a trustee,
debtor-in-possession, receiver, custodian or any other party under any
bankruptcy law, common law or equitable cause, then, to such extent, the
obligations of Maker hereunder intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Lender.
(l)    The Indebtedness shall without notice become immediately due and payable
at the option of Lender if any payment required by this Note is not paid on or
prior to the date when due (taking into account any applicable notice and grace
periods) or is not paid on the Maturity Date or upon the occurrence and during
the continuance of any other Event of Default.


2



--------------------------------------------------------------------------------





3.    PREPAYMENTS. This Note may not be prepaid in whole or in part except in
compliance with the terms, provisions and conditions of the Loan Agreement.
4.    MISCELLANEOUS.
(a)    Waiver. Maker and all endorsers, sureties and guarantors hereby jointly
and severally waive all applicable exemption rights, valuation and appraisement,
presentment for payment, demand, notice of demand, notice of nonpayment or
dishonor, protest and notice of protest of this Note, and, except as otherwise
expressly provided in the Loan Documents, all other notices in connection with
the delivery, acceptance, performance, default or enforcement of the payment of
this Note. Maker and all endorsers, sureties and guarantors consent to any and
all extensions of time, renewals, waivers or modifications that may be granted
by Lender with respect to the payment or other provisions of this Note and to
the release of the collateral securing this Note or any part thereof, with or
without substitution, and agree that additional makers, endorsers, guarantors or
sureties may become parties hereto without notice to them or affecting their
liability under this Note.
(b)    Non-Recourse. Recourse to the Maker with respect to any claims arising
under or in connection with this Note shall be limited to the extent provided in
Section 14.1 of the Loan Agreement and the terms, covenants and conditions of
Section 14.1 of the Loan Agreement are hereby incorporated by reference as if
fully set forth in this Note.
(c)    Note Secured. This Note and all obligations of Maker hereunder are
secured by the Loan Agreement, the Mortgage and the other Loan Documents. All of
the terms, covenants and conditions contained in the Loan Agreement, the
Mortgage and the other Loan Documents are hereby made part of this Note to the
same extent and with the same force as if they were fully set forth herein. In
the event of a conflict or inconsistency between the terms of this Note and the
Loan Agreement, the terms and provisions of the Loan Agreement shall govern.
(d)    Notices. Any notice, election, request or demand which by any provision
of this Note is required or permitted to be given or served hereunder shall be
given or served in the manner required for the delivery of notices pursuant to
Section 15.6 of the Loan Agreement.
(e)    Entire Agreement. This Note, together with the other Loan Documents,
constitutes the entire and final agreement between Maker and Lender with respect
to the subject matter hereof and thereof and may only be changed, amended,
modified or waived by an instrument in writing signed by Maker and Lender.
(f)    No Waiver. No waiver of any term or condition of this Note, whether by
delay, omission or otherwise, shall be effective unless in writing and signed by
the party sought to be charged, and then such waiver shall be effective only in
the specific instance and for the purpose for which given. No notice to, or
demand on, Maker shall entitle Maker to any other or future notice or demand in
the same, similar or other circumstances.
(g)    Successors and Assigns. (i) This Note shall be binding upon and inure to
the benefit of Maker and Lender and their respective successors and permitted
assigns. Upon any


3



--------------------------------------------------------------------------------





endorsement, assignment, or other transfer of this Note by Lender in accordance
with Loan Agreement or by operation of law, the term “Lender” as used herein,
shall mean such endorsee, assignee, or other transferee or successor to Lender
then becoming the holder of this Note. Lender may, in accordance with the Loan
Agreement, sell, assign, pledge, participate, transfer or delegate, as
applicable, to one or more Persons, all or a portion of its rights and
obligations under this Note and the other Loan Documents to any Person. Any
assignee or transferee of Lender shall be entitled to all the benefits afforded
to Lender under this Note.
(ii)    The term “Maker” as used herein shall include the respective successors
and assigns, legal and personal representatives, executors, administrators,
devisees, legatees and heirs of Maker, if any. Except as specifically set forth
in the Loan Agreement, Maker shall not have the right to assign, delegate or
transfer its rights or obligations under this Note without the prior written
consent of Lender, and any attempted assignment, delegation or transfer without
such consent shall be null and void.
(iii)    Upon the transfer of this Note in accordance with the terms hereof,
Lender may deliver all the collateral mortgaged, granted, pledged or assigned
pursuant to the Loan Documents, or any part thereof, to the transferee who shall
thereupon become vested with all the rights herein or under Legal Requirements
given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the
matter; but Lender shall retain all rights hereby given to it with respect to
any liabilities and the collateral not so transferred.
(h)    Captions. All paragraph, section, exhibit and schedule headings and
captions herein are used for reference only and in no way limit or describe the
scope or intent of, or in any way affect, this Note.
(i)    Counterparts. This Note may be executed in counterparts, each of which
shall be an original and all of which, when taken together, shall constitute one
binding Note.
(j)    Severability. The provisions of this Note are severable, and if any one
clause or provision hereof shall be held invalid or unenforceable in whole or in
part, then such invalidity or unenforceability shall affect only such clause or
provision, or part thereof, and not any other clause or provision of this Note.
(k)    GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5‑1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, WITHOUT REGARD TO CHOICE OF LAW RULES.
MAKER AND LENDER AGREE THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT, IN EITHER
CASE SITTING IN THE COUNTY OF NEW YORK, AND MAKER AND LENDER CONSENT TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH
SUIT BEING MADE UPON MAKER AND LENDER IN THE MANNER AND AT THE ADDRESS SPECIFIED
FOR NOTICES IN THE LOAN AGREEMENT. MAKER AND LENDER HEREBY WAIVE ANY OBJECTION
THAT THEY


4



--------------------------------------------------------------------------------





MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR
THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.
(l)    JURY TRIAL WAIVER. MAKER AND LENDER AND ALL PERSONS CLAIMING BY, THROUGH
OR UNDER MAKER OR LENDER HEREBY EXPRESSLY, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (1) ARISING UNDER THIS NOTE, INCLUDING, WITHOUT LIMITATION, ANY
PRESENT OR FUTURE MODIFICATION THEREOF OR (2) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS NOTE (AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND MAKER AND LENDER HEREBY AGREE AND
CONSENT THAT AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION MAY BE FILED WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT HERETO TO THE WAIVER OF ANY RIGHT
TO TRIAL BY JURY. MAKER AND LENDER ACKNOWLEDGE THAT THEY HAVE CONSULTED WITH
LEGAL COUNSEL REGARDING THE MEANING OF THIS WAIVER AND ACKNOWLEDGE THAT THIS
WAIVER IS AN ESSENTIAL INDUCEMENT FOR THE MAKING OF THE LOAN. THIS WAIVER SHALL
SURVIVE THE REPAYMENT OF THE LOAN.
(m)    Counterclaims and Other Actions. Maker hereby expressly and
unconditionally waives, in connection with any suit, action or proceeding
brought by Lender on this Note, any and every right Maker may have to
(1) interpose any counterclaim therein (other than a counterclaim which can only
be asserted in the suit, action or proceeding brought by Lender on this Note and
cannot be maintained in a separate action) and (2) have any such suit, action or
proceeding consolidated with any other or separate suit, action or proceeding.
(n)    Savings Clause. Notwithstanding anything to the contrary, (a) all
agreements and communications between Maker and Lender are hereby and shall
automatically be limited so that, after taking into account all amounts deemed
to constitute interest, the interest contracted for, charged or received by
Lender shall never exceed the maximum lawful rate or amount, (b) in calculating
whether any interest exceeds the maximum lawful rate, all such interest shall be
amortized, prorated, allocated and spread over the full amount and term of all
principal indebtedness of Maker to Lender and (c) if through any contingency or
event Lender receives or is deemed to receive interest in excess of the maximum
lawful rate, any such excess shall be deemed to have been applied toward payment
of the principal of any and all then outstanding indebtedness of Maker to
Lender, or if there is no such indebtedness, shall immediately be returned to
Maker.
5.    REPLACEMENT NOTE.    This Note evidences the same indebtedness evidenced
by the Existing Note and is intended to replace and supersede the Existing Note.
This


5



--------------------------------------------------------------------------------





Note is not intended to, nor shall it be construed to, constitute a novation of
the Existing Note or the obligations evidenced thereby.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]


6



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Maker and Lender have duly executed this Note as of the day
and year first above written.
MAKER:
REGO II BORROWER LLC,
a Delaware limited liability company
By:
ALEXANDER’S OF REGO PARK II, INC.,
a Delaware corporation, its sole member

By:    /s/Alan J. Rice    

Name: Alan J. Rice
Title: Authorized Signatory


S-1    Second Amended and Restated Promissory Note



--------------------------------------------------------------------------------








LENDER:
BANK OF CHINA, NEW YORK BRANCH
By:
/s/Raymond L. Qiao

Name: Raymond L. Qiao
Title: Authorized Signatory Bank of China, New York Branch




S-2    Second Amended and Restated Promissory Note

